Exhibit 10.1.9

EXECUTION COPY

AMENDMENT NO. 13

Dated as of December 15, 2009

to

CREDIT AGREEMENT

Dated as of August 17, 2007

THIS AMENDMENT NO. 13 (“Amendment”) is made as of December 15, 2009 by and among
YRC Worldwide Inc. (the “Company”), the Canadian Borrower and the UK Borrower
(together with the Company, the “Borrowers”), the financial institutions listed
on the signature pages hereof and JPMorgan Chase Bank, National Association, as
Administrative Agent (the “Administrative Agent”), under that certain Credit
Agreement dated as of August 17, 2007 by and among the Borrowers from time to
time party thereto, the Lenders and the Administrative Agent (as amended,
amended and restated, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement.

WHEREAS, the Company has requested that the Lenders and the Administrative Agent
agree to certain amendments to the Credit Agreement; and

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such amendments on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent have agreed to enter into this
Amendment.

1. Amendments to Credit Agreement. Effective as of the date of satisfaction or
waiver of the conditions precedent set forth in Section 2 below, the Credit
Agreement is hereby amended as follows:

(a) Section 2.01(g) of the Credit Agreement is hereby amended to delete the
reference to “December 15, 2009” appearing therein and to replace therefor a
reference to “January 11, 2010”.

(b) Section 2.09(d) of the Credit Agreement is hereby amended to delete the
references to “December 16, 2009” appearing therein and in each case to replace
therefor a reference to “January 12, 2010”.

(c) Section 6.05(d) of the Credit Agreement is hereby restated in its entirety
as follows:

(d) the consideration received in connection with any Non-Real Estate Asset Sale
and involving an asset with a net book value in excess of $5,000 shall be equal
to or greater than 100% of the net book value of the asset subject to such Asset
Sale;



--------------------------------------------------------------------------------

(d) Section 6.07(c) of the Credit Agreement is hereby amended to delete the
reference to “December 16, 2009” appearing therein and to replace therefor a
reference to “January 12, 2010”.

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (a) the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrowers, the
Supermajority Lenders and the Administrative Agent, (ii) the Consent and
Reaffirmation attached hereto duly executed by the Subsidiary Guarantors,
(iii) an amendment in respect of the Yellow Receivables Facility in form and
substance similar to this Amendment and reasonably satisfactory to the
Administrative Agent and (iv) those documents and instruments as may be
reasonably requested by the Administrative Agent and (b) the Company shall have
paid all previously invoiced, reasonable, out-of-pocket expenses of the
Administrative Agent (including, to the extent invoiced, reasonable attorneys’
fees and expenses) in connection with this Amendment and the other Loan
Documents, in each case to the extent reimbursable under the terms of the Credit
Agreement.

3. Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows as of the closing date of this Amendment:

(a) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b) As of the date hereof after giving effect to the terms of this Amendment,
(i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrowers set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects on
and as of the date hereof, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date.

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

 

2



--------------------------------------------------------------------------------

5. Release. In further consideration of the execution by the Administrative
Agent and the Lenders of this Amendment, to the extent permitted by applicable
law, the Company, on behalf of itself and each of its Subsidiaries, and all of
the successors and assigns of each of the foregoing (collectively, the
“Releasors”), hereby completely, voluntarily, knowingly, and unconditionally
releases and forever discharges the Collateral Agent, the Administrative Agent,
each of the Lenders, each of their advisors, professionals and employees, each
affiliate of the foregoing and all of their respective permitted successors and
assigns (collectively, the “Releasees”), from any and all claims, actions,
suits, and other liabilities, including, without limitation, any so-called
“lender liability” claims or defenses (collectively, “Claims”), whether arising
in law or in equity, which any of the Releasors ever had, now has or hereinafter
can, shall or may have against any of the Releasees for, upon or by reason of
any matter, cause or thing whatsoever from time to time occurred on or prior to
the date hereof, in any way concerning, relating to, or arising from (i) any of
the Transactions, (ii) the Secured Obligations, (iii) the Collateral, (iv) the
Credit Agreement or any of the other Loan Documents, (v) the financial
condition, business operations, business plans, prospects or creditworthiness of
the Borrowers, and (vi) the negotiation, documentation and execution of this
Amendment and any documents relating hereto except for Claims determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Releasee (or any of its Related Parties). The Releasors hereby acknowledge that
they have been advised by legal counsel of the meaning and consequences of this
release.

6. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

YRC WORLDWIDE INC., as the Company By:  

 

Name:   Title:   REIMER EXPRESS LINES LTD./REIMER EXPRESS LTEE, as a Canadian
Borrower By:  

 

Name:   Title:   YRC LOGISTICS LIMITED, as a UK Borrower By:  

 

Name:   Title:  

 

Signature Page to Amendment No. 13

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent, as a US
Tranche Lender and as US Tranche Swingline Lender By:  

 

Name:   Title:   JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, TORONTO BRANCH, as
Canadian Agent, as a Canadian Tranche Lender and as Canadian Tranche Swingline
Lender By:  

 

Name:   Title:   J.P. MORGAN EUROPE LIMITED, as UK Agent By:  

 

Name:   Title:   JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, LONDON BRANCH, as a
UK Tranche Lender and as UK Tranche Swingline Lender By:  

 

Name:   Title:  

 

Signature Page to Amendment No. 13

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Syndication Agent and as a US Tranche Lender By:  

 

Name:   Title:   BANK OF AMERICA, N.A. (CANADA BRANCH), as a Canadian Tranche
Lender By:  

 

Name:   Title:   BANK OF AMERICA, N.A., as Successor by Merger to LASALLE BANK
NATIONAL ASSOCIATION, as a US Tranche Lender By:  

 

Name:   Title:  

 

Signature Page to Amendment No. 13

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Syndication Agent and as a US Tranche Lender By:  

 

Name:   Title:   US BANK NATIONAL ASSOCIATION, as a Documentation Agent, as a US
Tranche Lender and as a Canadian Tranche Lender By:  

 

Name:   Title:   WACHOVIA BANK, NATIONAL ASSOCIATION, as a Documentation Agent,
as a US Tranche Lender and as a UK Tranche Lender By:  

 

Name:   Title:   BANK OF TOKYO-MITSUBISHI UFJ, LTD, as a Documentation Agent and
as a US Tranche Lender By:  

 

Name:   Title:   THE ROYAL BANK OF SCOTLAND plc, as a US Tranche Lender and as a
UK Tranche Lender By:  

 

Name:   Title:  

 

Signature Page to Amendment No. 13

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS FINANCING, INC.,

as a US Tranche Lender

By:  

 

Name:   Title:   BANK OF MONTREAL, as a Canadian Tranche Lender By:  

 

Name:   Title:   SUMITOMO MITSUI BANKING CORPORATION, as a US Tranche Lender By:
 

 

Name:   Title:   UMB BANK, n.a., as a US Tranche Lender By:  

 

Name:   Title:   TAIWAN BUSINESS BANK, as a US Tranche Lender By:  

 

Name:   Title:  

 

Signature Page to Amendment No. 13

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH, as a US Tranche
Lender By:  

 

Name:   Title:   TAIPEI FUBON COMMERCIAL BANK CO., LTD., as a US Tranche Lender
By:  

 

Name:   Title:   HUA NAN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a US
Tranche Lender By:  

 

Name:   Title:   HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY, as a US Tranche
Lender By:  

 

Name:   Title:   BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH, as a US
Tranche Lender By:  

 

Name:   Title:  

 

Signature Page to Amendment No. 13

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a US Tranche Lender By:  

 

Name:   Title:   FIRST COMMERCIAL BANK, LOS ANGELES BRANCH, as a US Tranche
Lender By:  

 

Name:   Title:   [LENDER - INSERT LEGAL NAME IN CAPS AND DELETE BRACKETS], as a
US Tranche Lender By:  

 

Name:   Title:  

 

Signature Page to Amendment No. 13

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

EXECUTION COPY

AMENDMENT NO. 14

Dated as of December 21, 2009

to

CREDIT AGREEMENT

Dated as of August 17, 2007

THIS AMENDMENT NO. 14 (“Amendment”) is made as of December 21, 2009 by and among
YRC Worldwide Inc. (the “Company”), the Canadian Borrower and the UK Borrower
(together with the Company, the “Borrowers”), the financial institutions listed
on the signature pages hereof and JPMorgan Chase Bank, National Association, as
Administrative Agent (the “Administrative Agent”), under that certain Credit
Agreement dated as of August 17, 2007 by and among the Borrowers from time to
time party thereto, the Lenders and the Administrative Agent (as amended,
amended and restated, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement.

WHEREAS, the Company has requested that the Lenders and the Administrative Agent
agree to certain amendments to the Credit Agreement; and

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such amendments on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent have agreed to enter into this
Amendment.

1. Amendments to Credit Agreement. Effective as of the date of satisfaction or
waiver of the conditions precedent set forth in Section 2 below, the Credit
Agreement is hereby amended as follows:

(a) The definition of “Aggregate Revolver Reserve Amount” appearing in
Section 1.01 of the Credit Agreement is hereby restated in its entirety as
follows:

“Aggregate Revolver Reserve Amount” means, as of any date of determination, an
amount equal to the sum of (i) the Existing Revolver Reserve Amount
(Performance) as of such date, (ii) the Existing Revolver Reserve Amount
(Payroll) and (iii) the New Revolver Reserve Amount as of such date.

(b) The definition of “Permitted Interim Loans” appearing in Section 1.01 of the
Credit Agreement is hereby restated in its entirety as follows:

“Permitted Interim Loans” means Revolving Loans made by the Lenders to the
Company in US Dollars in respect of the Existing Revolver Reserve Amount
(Payroll) all in accordance with the terms of Section 2.01(f) and (g) and
Section 4.02(h) (and subject to the sweep mechanics set forth in
Section 2.12(k)).



--------------------------------------------------------------------------------

(c) The definition of “Permitted 2010 Maturing Notes Repayment Sources”
appearing in Section 1.01 of the Credit Agreement is hereby restated in its
entirety as follows:

“Permitted 2010 Maturing Notes Repayment Sources” means:

(a) the Net Cash Proceeds of the issuance of any common stock or other Equity
Interests of the Company or the issuance of common stock or other Equity
Interests of the Company; and

(b) the Net Cash Proceeds of the incurrence of any unsecured Indebtedness
permitted hereby.

(d) The definition of “Recapitalization Transaction” appearing in Section 1.01
of the Credit Agreement is hereby restated in its entirety as follows:

“Recapitalization Transaction” means that (x) (i) no less than 70% (or such
other percentage as is consented to by the Supermajority Lenders) of the
aggregate principal amount of the USF Bonds and (ii) no less than 85% (or such
other percentage as is consented to by the Supermajority Lenders) of the
aggregate total principal amount of the 5% Contingent Convertible Senior Notes
and the 3.375% Contingent Convertible Senior Notes shall have converted to
capital stock of the Company on terms and conditions reasonably acceptable to
the Administrative Agent and (y) to the extent required, the requisite number of
shareholders of the Company shall have consented to the equity issuance and
other actions required to consummate the conversion described in the foregoing
clause (x).

(e) Section 1.01 of the Credit Agreement is hereby amended to insert the
following new definitions therein the appropriate alphabetical order as follows:

“Amendment No. 14 Effective Date” means December 21, 2009.

“Existing Block Loans (Performance)” means Revolving Loans made by the Lenders
to the Company in respect of the Existing Revolver Reserve Amount (Performance)
all in accordance with the terms of Section 2.01(f) and Section 4.02(d).

“Existing Revolver Reserve Amount (Payroll)” means the amount of Revolving
Commitments which are available to the Company subject to the satisfaction or
waiver of the conditions precedent set forth in Section 4.02(h), as such amount
may be reduced from time to time pursuant to the terms hereof. As of the
Amendment No. 14 Effective Date, the Existing Revolver Reserve Amount (Payroll)
is $50,000,000, and the Existing Revolver Reserve Amount (Payroll) shall not
exceed such amount.

“Existing Revolver Reserve Amount (Performance)” means the amount of Revolving
Commitments which are available to the Company subject to the satisfaction or
waiver of the conditions precedent set forth in Section 4.02(d), as such amount
may be reduced from time to time pursuant to the terms hereof. As of the
Amendment No. 14 Effective Date, the Existing Revolver Reserve Amount
(Performance) is $56,000,000, and the Existing Revolver Reserve Amount
(Performance) shall not exceed such amount.

 

12



--------------------------------------------------------------------------------

(f) Section 1.01 of the Credit Agreement is hereby amended to delete each of the
following definitions therefrom: “Existing Block Loans” and “Existing Revolver
Reserve Amount”.

(g) Section 2.01(f) of the Credit Agreement is hereby restated in its entirety
as follows:

(f) Notwithstanding anything to the contrary set forth in this Section 2.01,
(i) there shall be no obligation of any Lender to make any Existing Block Loans
(Performance) or issue any Letters of Credit in respect of the Existing Revolver
Reserve Amount (Performance) unless the conditions specified in Section 4.02(d)
shall have been satisfied or waived as of the date of the making of such Loans
or the issuance of such Letters of Credit, (ii) there shall be no obligation of
any Lender to make any Permitted Interim Loans in respect of the Existing
Revolver Reserve Amount (Payroll) unless the conditions specified in
Section 4.02(h) shall have been satisfied or waived as of the date of the making
of such Loans and (iii) there shall be no obligation of any Lender to make any
New Block Loans or issue any Letters of Credit in respect of New Revolver
Reserve Amount unless the conditions specified in Section 4.02(e) shall have
been satisfied or waived as of the date of the making of such Loans or the
issuance of such Letters of Credit. Further, (i) no Existing Block Loan
(Performance) shall be advanced or Letter of Credit issued in respect of the
Existing Revolver Reserve Amount (Performance) by the Lenders if the aggregate
principal amount of Existing Block Loans (Performance) plus Letters of Credit in
respect of the Existing Revolver Reserve Amount (Performance) then outstanding
would exceed the Existing Revolver Reserve Amount (Performance) at such time,
(ii) no Permitted Interim Loan shall be advanced in respect of the Existing
Revolver Reserve Amount (Payroll) by the Lenders if the aggregate principal
amount of Permitted Interim Loans in respect of the Existing Revolver Reserve
Amount (Payroll) then outstanding would exceed the Existing Revolver Reserve
Amount (Payroll) at such time and (iii) no New Block Loan shall be advanced or
Letter of Credit issued in respect of New Revolver Reserve Amount by the Lenders
if the aggregate principal amount of New Block Loans plus Letters of Credit
issued in respect of the New Revolver Reserve Amount then outstanding would
exceed the New Revolver Reserve Amount at such time.

(h) Section 2.01(g) of the Credit Agreement is hereby amended (i) to delete the
reference to “January 11, 2010” appearing therein and to replace therefor a
reference to “December 31, 2011” and (ii) to delete the reference to “Existing
Revolver Reserve Amount” appearing therein and to replace therefor a reference
to “Aggregate Revolver Reserve Amount”.

(i) Section 2.02(c) of the Credit Agreement is hereby amended to delete the
reference to “(other than Acceptances and Borrowings in respect of the Existing
Revolver Reserve Amount and in respect of the New Revolver Reserve Amount)”
appearing therein and to replace therefor a reference to “(other than
Acceptances and Borrowings in respect of the Existing Revolver Reserve Amount
(Payroll), in respect of the Existing Revolver Reserve Amount (Performance) and
in respect of the New Revolver Reserve Amount)”.

(j) Section 2.02(e) of the Credit Agreement is hereby amended (i) to delete each
reference to “Existing Revolver Reserve Amount” appearing therein and to replace
therefor a reference to “Existing Revolver Reserve Amount (Performance)” in each
case and (ii) to delete the reference to “Existing Block Loans” appearing
therein and to replace therefor a reference to “Existing Block Loans
(Performance)”.

(k) Section 2.03 of the Credit Agreement is hereby amended to delete the
reference to “Existing Block Loan” appearing in the last sentence thereof and to
replace therefor a reference to “Existing Block Loan (Performance)”.

 

13



--------------------------------------------------------------------------------

(l) Section 2.06 of the Credit Agreement is hereby amended to delete the
reference to “Existing Revolver Reserve Amount” appearing therein and to replace
therefor a reference to “Existing Revolver Reserve Amount (Performance)”.

(m) Section 2.12(a) of the Credit Agreement is hereby amended to restate the
last sentence thereof in its entirety as follows:

Any voluntary prepayment of Revolving Loans shall be made in the following
order: first, to Permitted Interim Loans, second, to New Block Loans, if any,
third, to Existing Block Loans (Performance), if any, and fourth, to Revolving
Loans outstanding which are not New Block Loans or Existing Block Loans
(Performance) or Permitted Interim Loans (in each case without a corresponding
permanent reduction of the Revolving Commitments at such time unless otherwise
specified herein).

(n) Section 2.12(e) of the Credit Agreement is hereby amended to restate clauses
(iii) and (iv) thereof as well as the final sentence of such Section in their
entirety as follows:

(iii) third, prepay Existing Block Loans (Performance) (or cash collateralize
Letters of Credit issued in respect of the Existing Revolver Reserve Amount
(Performance)) which are outstanding, if any (with a concurrent permanent
reduction of the Existing Revolver Reserve Amount (Performance), and the New
Revolver Reserve Amount shall be increased by the amount of such prepayment (or
cash collateralization) at such time), and

(iv) fourth, prepay Revolving Loans which are not New Block Loans or Existing
Block Loans (Performance) or Permitted Interim Loans (or cash collateralize
Letters of Credit which were not issued in respect of the New Revolver Reserve
Amount or in respect of the Existing Revolver Reserve Amount (Performance))
which are outstanding, if any (with the amount of Revolving Commitments
available under such unblocked portion of the facility being decreased and the
New Revolver Reserve Amount being increased in like amount).

For the avoidance of doubt, the Applicable Company Percentage of such Net Cash
Proceeds referred to in this clause (e) shall not be retained by the Company,
but shall instead be used to prepay (without a corresponding commitment
reduction) Revolving Loans which are not New Block Loans or Existing Block Loans
(Performance) or Permitted Interim Loans (or cash collateralize Letters of
Credit which were not issued in respect of the New Revolver Reserve Amount or in
respect of the Existing Revolver Reserve Amount) which are outstanding at such
time.

(o) Section 2.12(f) of the Credit Agreement is hereby amended to restate clauses
(iii) and (iv) thereof in their entirety as follows:

(iii) third, prepay Existing Block Loans (Performance) (or cash collateralize
Letters of Credit issued in respect of the Existing Revolver Reserve Amount
(Performance)) which are outstanding, if any (with a concurrent permanent
reduction of the Existing Revolver Reserve Amount (Performance), and the New
Revolver Reserve Amount shall be increased by the amount of such prepayment (or
cash collateralization) at such time), and

(iv) fourth, prepay Revolving Loans which are not New Block Loans or Existing
Block Loans (Performance) or Permitted Interim Loans (or cash collateralize
Letters of Credit which were not issued in respect of the New Revolver Reserve
Amount or in respect of the Existing Revolver Reserve Amount (Performance))
which are outstanding, if any (with the amount of Revolving Commitments
available under such unblocked portion of the facility being decreased and the
New Revolver Reserve Amount being increased in like amount).

 

14



--------------------------------------------------------------------------------

(p) Section 2.12(h) of the Credit Agreement is hereby amended to restate the
last sentence thereof in its entirety as follows:

Any such prepayment of Revolving Loans shall be made in the following order:
first, to Permitted Interim Loans, if any, second, to New Block Loans, if any,
third, to Existing Block Loans (Performance), if any, and fourth, to Revolving
Loans outstanding which are not New Block Loans or Existing Block Loans
(Performance) or Permitted Interim Loans (in each case without a corresponding
permanent reduction of the Revolving Commitments at such time).

(q) Section 2.12(i) of the Credit Agreement is hereby restated in its entirety
as follows:

(i) Notwithstanding anything to the contrary set forth in this Section 2.12,
upon the consummation of the Permitted Disposition, the Company shall make a
prepayment in an amount equal to 100% of the Net Cash Proceeds therefrom first
to prepay the outstanding Permitted Interim Loans, if any, second, the
outstanding Existing Block Loans (Performance), if any, and third to prepay
Revolving Loans which are not New Block Loans or Existing Block Loans
(Performance) or Permitted Interim Loans (or cash collateralize Letters of
Credit which were not issued in respect of the New Revolver Reserve Amount or in
respect of the Existing Revolver Reserve Amount (Performance) which are
outstanding, if any (with the amount of Revolving Commitments available under
such unblocked portion of the facility being decreased in like amount), and the
New Revolver Reserve Amount shall be increased by an amount equal to such
prepayments at such time.

(r) Section 2.12(l) of the Credit Agreement is hereby amended to restate clause
(ii) thereof in its entirety as follows:

(ii) other than as a result of the events described in the foregoing clause (i),
then, subject to the proviso below, (x) the Revolving Commitments shall be
permanently reduced (first reducing the New Revolver Reserve Amount and then the
Existing Revolver Reserve Amount (Performance) and then the Existing Revolver
Reserve Amount (Payroll)) by an amount equal to such excess without any
repayment in cash by the Company (unless any such reduction of the Revolving
Commitments requires a concurrent repayment of Revolving Loans) and
(y) thereafter, if the New Revolver Reserve Amount and the Existing Revolver
Reserve Amount (Performance) and the Existing Revolver Reserve Amount (Payroll)
all equal $0, then the Company shall make a prepayment of the Obligations in an
amount equal to such Liquidity Excess Amount for application by the
Administrative Agent in accordance with the provisions of Section 2.19(f);

(s) Section 2.19(f) of the Credit Agreement is hereby amended (i) to delete the
reference to “Existing Revolver Reserve Amount” appearing therein and to replace
therefor a reference to “Existing Revolver Reserve Amount (Performance)” and
(ii) to delete each reference to “Existing Block Loans” appearing therein and to
replace therefor a reference to “Existing Block Loans (Performance)” in each
case.

 

15



--------------------------------------------------------------------------------

(t) Section 4.02(d) of the Credit Agreement is hereby restated in its entirety
as follows:

(d) To the extent that the Company has requested a Borrowing or the issuance of
a Letter of Credit which would utilize all or any portion of the Existing
Revolver Reserve Amount (Performance), the following further conditions
precedent must be satisfied (or waived by the Supermajority Lenders):

(i) the Amendment No. 12 Effective Date and the Amendment No. 14 Effective Date
shall have occurred;

(ii) no unused Revolving Commitments exist (other than in respect of the
Existing Revolver Reserve Amount (Performance), the Existing Revolver Reserve
Amount (Payroll) and the New Revolver Reserve Amount) and there are no amounts
available for drawing under the Yellow Receivables Facility as of such date;

(iii) after giving effect to such request Unrestricted Cash shall be less than
or equal to $125,000,000 (or, to the extent that any Permitted Interim Loans are
outstanding as of the date of such request, $100,000,000); and

(iv) either (x) subject to the proviso immediately following this clause
(iv) (1) Weekly Operating EBITDA set forth on the most recent Weekly Operating
EBITDA Report required to be delivered pursuant to Section 5.01A(a) shall be
equal to or greater than the amount set forth opposite the relevant date on Part
1 of Schedule 4.02(d) attached hereto (such compliance to be demonstrated and
certified to by a Financial Officer of the Company to the Administrative Agent
as of the date of any such Borrowing Request in a form reasonably acceptable to
the Administrative Agent), (2) the SG&A (Monthly) set forth on the most recent
SG&A (Monthly) Expense Report required to be delivered pursuant to
Section 5.01(n) shall be less than the amount set forth opposite the relevant
date on Part 2 of Schedule 4.02(d) attached hereto (such compliance to be
demonstrated and certified to by a Financial Officer of the Company to the
Administrative Agent as of the date of any such Borrowing Request in a form
reasonably acceptable to the Administrative Agent), (3) the Recapitalization
Transaction shall have been consummated and (4) the Specified Pension Fund
Deferral Transaction Amendment shall be fully executed and effective or (y) the
Supermajority Lenders shall have consented to the Borrowing or issuance of a
Letter of Credit with respect to such Existing Revolver Reserve Amount
(Performance) by the Company;

provided that, if at any time, the Adjusted Weekly Operating EBITDA set forth in
the Adjusted Weekly Operating EBITDA Report required to be delivered pursuant to
Section 5.01A(b) is less than (x) the amount set forth opposite the relevant
date on Part 1 of Schedule 4.02(d) attached hereto minus (y) $5,000,000, and the
Lenders made any Loans or any Issuing Bank issued a Letter of Credit to the
Company which utilized all or any portion of the Existing Revolver Reserve
Amount (Performance) in reliance on the Company having satisfied the conditions
set forth in Section 4.02(d)(iv)(x) above, then, from and after the date of
delivery of the Adjusted Weekly Operating EBITDA Report reflecting any such
deficit, the Company may not request any Loans or the issuance of any Letter of
Credit (and the Lenders shall be under no obligation to so lend and the Issuing
Banks shall be under no obligation to so issue) which would utilize any all or
any portion of the Existing Revolver Reserve Amount (Performance) regardless of
whether the Company has satisfied the conditions set forth in
Section 4.02(d)(iv)(x) above unless and until the Supermajority Lenders have
consented to the Company being permitted to once again gain access to such Loans
or Letters of Credit by satisfying such conditions.

 

16



--------------------------------------------------------------------------------

(u) Section 4.02(e) of the Credit Agreement is hereby restated in its entirety
as follows:

(e) To the extent that the Company has requested a Borrowing or the issuance of
a Letter of Credit which would utilize all or any portion of the New Revolver
Reserve Amount, the following further conditions precedent must be satisfied (or
waived by the Supermajority Lenders):

(i) the Amendment No. 12 Effective Date shall have occurred;

(ii) no unused Revolving Commitments exist (other than in respect of the New
Revolver Reserve Amount and the Existing Revolver Reserve Amount (Payroll)) and
there are no amounts available for drawing under the Yellow Receivables Facility
as of such date;

(iii) after giving effect to such request Unrestricted Cash shall be less than
or equal to $125,000,000 (or, to the extent that any Permitted Interim Loans are
outstanding as of the date of such request, $100,000,000);

(iv) the Recapitalization Transaction shall have been consummated;

(v) the Specified Pension Fund Deferral Transaction Amendment shall be fully
executed and effective;

(vi) the Cash Settlement Amount of the aggregate outstanding amount of the USF
Bonds is equal to $0;

(vii) the Cash Settlement Amount of the aggregate outstanding amount of the 5%
Contingent Convertible Senior Notes which retain a put right which enables the
holders thereof to put their notes to the Company or any of its Subsidiaries
prior to February 18, 2013 is equal to $0; and

(viii) the Supermajority Lenders shall have consented to the Borrowing or
issuance of a Letter of Credit with respect to such New Revolver Reserve Amount
by the Company.

(v) Section 4.02(h) of the Credit Agreement is hereby restated in its entirety
as follows:

(h) To the extent that the Company has requested a Borrowing which would utilize
all or any portion of the Existing Revolver Reserve Amount (Payroll), (i) the
Administrative Agent shall have received evidence reasonably satisfactory to it
that as of such date (x) there is no unused availability under the Revolving
Commitments other than amounts comprising the Aggregate Revolver Reserve Amount
and (y) there are no amounts available for drawing under the Yellow Receivables
Facility as of such date and (ii) the Company shall have delivered to the
Administrative Agent a Borrowing Request substantially in the form of Exhibit F
hereto (which Borrowing Request shall include a certification by a Financial
Officer and the Designated Officer certifying the Interim Loan Availability as
of the Business Day immediately prior to the date of such Borrowing Request and
calculations reasonably demonstrating the Interim Loan Availability); provided
that, unless the Company has delivered to AlixPartners LLP a contingency and
status plan in form and substance reasonably acceptable to AlixPartners LLP and
such contingency and status plan shall have been approved in writing by the
Designated Officer prior to such date, no Permitted Interim Loans shall be
available on or after January 12, 2010 (or such later date as may be agreed to
by the Required Lenders) until the date on which the Company has delivered such
a plan in form and substance reasonably acceptable to AlixPartners LLP.

 

17



--------------------------------------------------------------------------------

(w) Section 5.01A(a) of the Credit Agreement is hereby restated in its entirety
as follows:

(a) on or prior to the third (3rd) Business Day of each calendar week, a report
(in the form delivered to the Administrative Agent on October 22, 2009) setting
forth the calculation of Weekly Operating EBITDA for the four calendar week
period ending on the second preceding Saturday (including, without limitation, a
reasonably detailed description of the assumptions used in connection with the
preparation of such report), all in form and detail reasonably acceptable to the
Administrative Agent (the “Weekly Operating EBITDA Report”); and

(x) Section 6.05(b) of the Credit Agreement is hereby restated in its entirety
as follows:

(b) the consideration received in connection with any Real Estate Asset Sale
pursuant to a Sale and Leaseback Transaction (other than the Specified Sale and
Leaseback Transaction) shall be equal to or greater than 45% of the appraised
value (using an appraisal reasonably acceptable to the Administrative Agent) or,
solely to the extent that an acceptable appraisal does not exist, 100% of the
net book value of the asset subject to such Asset Sale; provided that, on and
after the Amendment No. 12 Effective Date, neither the Company nor any of its
Subsidiaries may consummate any Sale and Leaseback Transaction, other than those
set forth on Schedule 6.05A so long as the Net Cash Proceeds received in respect
of each property listed thereon in connection with the relevant Real Estate
Asset Sale is equal to or greater than the “Minimum Cash Proceeds” in respect of
such property set forth in materials describing the Sale and Leaseback
Transactions set forth on Schedule 6.05A delivered to the Lenders on
December 18, 2009, unless the Required Lenders have consented in advance to such
Sale and Leaseback Transaction;

(y) Section 6.07(c) of the Credit Agreement is hereby restated in its entirety
as follows:

(c) Minimum Cash. (i) From and after April 1, 2010 through and including
September 30, 2010, the Company will maintain Available Cash equal to or greater
than $25,000,000 and (ii) from and after October 1, 2010, the Company will
maintain Available Cash equal to or greater than $50,000,000 at all times.

(z) Section 6.07(d) of the Credit Agreement is hereby amended to restate the
table set forth therein in its entirety as follows:

 

Period

   Minimum
Consolidated
EBITDA

For the fiscal quarter ending on June 30, 2010

   $ 31,500,000

For the two consecutive fiscal quarters ending September 30, 2010

   $ 107,000,000

For the three consecutive fiscal quarters ending December 31, 2010

   $ 173,000,000

For the four consecutive fiscal quarters ending March 31, 2011

   $ 270,000,000

For the four consecutive fiscal quarters ending June 30, 2011

   $ 270,000,000

For the four consecutive fiscal quarters ending September 30, 2011

   $ 280,000,000

For the four consecutive fiscal quarters ending December 31, 2011

   $ 270,000,000

For the four consecutive fiscal quarters ending March 31, 2012

   $ 300,000,000

For the four consecutive fiscal quarters ending June 30, 2012

   $ 330,000,000

 

18



--------------------------------------------------------------------------------

(aa) Schedule 6.05A to the Credit Agreement is restated in its entirety as set
forth on Annex A attached hereto.

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (a) the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrowers, the
Supermajority Lenders and the Administrative Agent, (ii) the Consent and
Reaffirmation attached hereto duly executed by the Subsidiary Guarantors,
(iii) an amendment in respect of the Yellow Receivables Facility in form and
substance similar to this Amendment and reasonably satisfactory to the
Administrative Agent, (iv) the Teamsters National Freight Industry Negotiating
Committee of the International Brotherhood of Teamsters shall have confirmed
that this Amendment (as well as the consummation of the Recapitalization
Transaction at the thresholds described in this Amendment) is acceptable,
(v) the requisite funds under the Specified Pension Fund Deferral Transaction
Documents have consented to the consummation of the Recapitalization Transaction
at the thresholds described in this Amendment and (vi) those documents and
instruments as may be reasonably requested by the Administrative Agent and
(b) the Company shall have paid all previously invoiced, reasonable,
out-of-pocket expenses of the Administrative Agent (including, to the extent
invoiced, reasonable attorneys’ fees and expenses) in connection with this
Amendment and the other Loan Documents, in each case to the extent reimbursable
under the terms of the Credit Agreement.

3. Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows as of the closing date of this Amendment:

(a) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b) As of the date hereof after giving effect to the terms of this Amendment,
(i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrowers set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects on
and as of the date hereof, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date.

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

 

19



--------------------------------------------------------------------------------

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

5. Release. In further consideration of the execution by the Administrative
Agent and the Lenders of this Amendment, to the extent permitted by applicable
law, the Company, on behalf of itself and each of its Subsidiaries, and all of
the successors and assigns of each of the foregoing (collectively, the
“Releasors”), hereby completely, voluntarily, knowingly, and unconditionally
releases and forever discharges the Collateral Agent, the Administrative Agent,
each of the Lenders, each of their advisors, professionals and employees, each
affiliate of the foregoing and all of their respective permitted successors and
assigns (collectively, the “Releasees”), from any and all claims, actions,
suits, and other liabilities, including, without limitation, any so-called
“lender liability” claims or defenses (collectively, “Claims”), whether arising
in law or in equity, which any of the Releasors ever had, now has or hereinafter
can, shall or may have against any of the Releasees for, upon or by reason of
any matter, cause or thing whatsoever from time to time occurred on or prior to
the date hereof, in any way concerning, relating to, or arising from (i) any of
the Transactions, (ii) the Secured Obligations, (iii) the Collateral, (iv) the
Credit Agreement or any of the other Loan Documents, (v) the financial
condition, business operations, business plans, prospects or creditworthiness of
the Borrowers, and (vi) the negotiation, documentation and execution of this
Amendment and any documents relating hereto except for Claims determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Releasee (or any of its Related Parties). The Releasors hereby acknowledge that
they have been advised by legal counsel of the meaning and consequences of this
release.

6. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

YRC WORLDWIDE INC., as the Company By:  

 

Name:   Title:   REIMER EXPRESS LINES LTD./REIMER EXPRESS LTEE, as a Canadian
Borrower By:  

 

Name:   Title:   YRC LOGISTICS LIMITED, as a UK Borrower By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent, as a US
Tranche Lender and as US Tranche Swingline Lender By:  

 

Name:   Title:   JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, TORONTO BRANCH, as
Canadian Agent, as a Canadian Tranche Lender and as Canadian Tranche Swingline
Lender By:  

 

Name:   Title:   J.P. MORGAN EUROPE LIMITED, as UK Agent By:  

 

Name:   Title:   JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, LONDON BRANCH, as a
UK Tranche Lender and as UK Tranche Swingline Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Syndication Agent and as a US Tranche Lender By:  

 

Name:   Title:   BANK OF AMERICA, N.A. (CANADA BRANCH), as a Canadian Tranche
Lender By:  

 

Name:   Title:   BANK OF AMERICA, N.A., as Successor by Merger to LASALLE BANK
NATIONAL ASSOCIATION, as a US Tranche Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Syndication Agent and as a US Tranche Lender By:  

 

Name:   Title:   US BANK NATIONAL ASSOCIATION, as a Documentation Agent, as a US
Tranche Lender and as a Canadian Tranche Lender By:  

 

Name:   Title:   WACHOVIA BANK, NATIONAL ASSOCIATION, as a Documentation Agent,
as a US Tranche Lender and as a UK Tranche Lender By:  

 

Name:   Title:   BANK OF TOKYO-MITSUBISHI UFJ, LTD, as a Documentation Agent and
as a US Tranche Lender By:  

 

Name:   Title:   THE ROYAL BANK OF SCOTLAND plc, as a US Tranche Lender and as a
UK Tranche Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS FINANCING, INC., as a US Tranche Lender By:  

 

Name:   Title:   BANK OF MONTREAL, as a Canadian Tranche Lender By:  

 

Name:   Title:   SUMITOMO MITSUI BANKING CORPORATION, as a US Tranche Lender By:
 

 

Name:   Title:   UMB BANK, n.a., as a US Tranche Lender By:  

 

Name:   Title:   TAIWAN BUSINESS BANK, as a US Tranche Lender By:  

 

Name:   Title:   MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH,
as a US Tranche Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

TAIPEI FUBON COMMERCIAL BANK CO., LTD., as a US Tranche Lender By:  

 

Name:   Title:   HUA NAN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a US
Tranche Lender By:  

 

Name:   Title:   HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY, as a US Tranche
Lender By:  

 

Name:   Title:   BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH, as a US
Tranche Lender By:  

 

Name:   Title:   CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a US
Tranche Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

FIRST COMMERCIAL BANK, LOS ANGELES BRANCH, as a US Tranche Lender By:  

 

Name:   Title:   [LENDER - INSERT LEGAL NAME IN CAPS AND DELETE BRACKETS], as a
US Tranche Lender By:  

 

Name:   Title:  